              Case 1:19-cv-08271-VSB Document 15 Filed 02/12/20 Page 1 of 1




                                                     February 12, 2020

VIA ECF
Honorable Judge Broderick
United States District Court
Southern District of New York
40 Centre Street                                                     2/17/2020
New York, NY 10007


       Re:     Diaz v. Vintage King Audio, Inc..; Case No: 1:19-cv-08271-VSB

Dear Judge Broderick,

        This firm represents Plaintiff Edwin Diaz (hereinafter “Plaintiff”)                in   this
matter, which involves claims asserted under Title III of the ADA, 42 U.S.C. § 12181.

        As per the Court’s January 6, 2020 Order, the parties were granted an additional 30 days
in which to restore the case to the court’s calendar. It is now February 12, 2020, and the parties
are in the final phase of settlement on the matter. At this time, Counsel for the Plaintiff
respectfully requests an additional 30 days in which to finalize the terms of the agreement and
thereafter file a Stipulation of Dismissal. Counsel for Defendant consents to the above request.



                                                             Respectfully submitted,

                                                             /S/ Joseph H. Mizrahi
                                                             Joseph H. Mizrahi, Esq.



       Cc: All counsel of record (Via ECF)
